DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-19 in the reply filed on 8/09/21 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/09/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshi (US PGPub 2020/0235032, hereinafter referred to as “Joshi”).
Joshi discloses the semiconductor device as claimed.  See figures 1-6B, and corresponding text, where Joshi teaches, pertaining to claim 1, a power semiconductor device, comprising: a semiconductor substrate (120); an electrically conducting first layer (140); and an electrically conducting second layer (150) arranged between the semiconductor substrate and the electrically conducting first layer, wherein 
Joshi teaches, pertaining to claim 2, wherein the pores comprise voids (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 3, wherein the pores comprise at least one of open pores, closed pores, or a combination of open pores and closed pores (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 4, wherein the electrically conducting second layer comprises a non-porous metal or non-porous metal alloy (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 5, wherein the electrically conducting first layer is a metal or metal alloy layer including at least one of Cu, Al, alloys of aluminum or copper, AlSi, AlCu, AlSiCu, Ni, Ti, TiN, TiW, W, Ta, TaN, Ag, Au, Pt, Pd, NiSi (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 6, wherein a part of the electrically conducting first layer is subdivided into a first portion and a second portion, wherein the first portion is located closer to the semiconductor substrate than the second portion, and wherein an amount of the phase change material in the second portion is larger than in the first portion (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 7, wherein the electrically conducting first layer is an outermost layer of a wiring portion of the semiconductor substrate (figures 2A-2E; [0037-0053]).
pertaining to claim 8, further comprising: a carrier; a semiconductor chip comprising the semiconductor substrate, wherein the semiconductor chip and the carrier are joined together by a joining material, wherein the joining material comprises the phase change material (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 9, wherein the joining material includes at least one of a soldering material and a sintering material (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 10, wherein the phase change material includes at least one of a chalcogenide, a salt and an organic phase change material (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 11, a power semiconductor device, comprising: a semiconductor chip; and a carrier, wherein the semiconductor chip and the carrier are joined together by a joining material, wherein the joining material comprises a phase changematerial (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 12, wherein the joining material includes at least one of a soldering material and a sintering material (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 13, a power semiconductor device, comprising: a semiconductor chip; a first carrier (figures 2A-2E; [0037-0053]); and a second carrier, wherein the semiconductor chip and the first carrier are joined together at a first side of the semiconductor chip, wherein the semiconductor chip and the second carrier are connected by a conducting spacer arranged between a second side of the semiconductor chip and the second carrier, wherein the conducting spacer comprises a phase change material (figures 2A-2E; [0037-0053]). 
pertaining to claim 14, wherein each of the first and second carriers is a direct copper bonded (DCB) carrier (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 15, wherein a vertical extent of the conducting spacer ranges from 10 .mu.m to 10 mm (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 16, wherein at least part of the conducting spacer comprises pores, and wherein the pores are partially filled with the phase change material (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 17, wherein the conducting spacer comprises through holes, and wherein the through holes are partially filled with the phase change material (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 18, wherein a phase change temperature of the phase change material is in a range from 150.degree. C. to 400.degree. C. and the phase change at the phase change temperature occurs from solid to solid or from solid to liquid by absorption of energy (figures 2A-2E; [0037-0053]). 
Joshi teaches, pertaining to claim 19, wherein the phase change material includes at least one of a chalcogenide, a salt and an organic phase change material (figures 2A-2E; [0037-0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 30, 2021